PER CURIAM.
Eric Allen appeals from a judgment of conviction and sentence for possession of cocaine.
We have considered Allen’s appellate presentation and the record. We are unable to say that the trial court abused its discretion or committed reversible error.
The underlying theme is that Allen was not furnished with effective representation by counsel. Because of this we affirm without prejudice to Allen’s right to seek post-conviction relief alleging ineffective assistance of counsel under Fla.R.Crim.P. 3.850.
AFFIRMED.
WALDEN, GUNTHER and GARRETT, JJ., concur.